               Case 1:19-cr-00412-RCL Document 1 Filed 12/12/19 Page 1 of 9




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                     Holding a Criminal Term
                                Grand Jury Sworn in on Nlay 7,2019

UNITED STATES OF AMERICA                            Criminal No. 19-

                  v                                 Grand Jury Original

BRITTANY PRESCOTT,                                  f8 U.S.C. $ 371 (Conspiracy);
                                                    18 U.S.C. $ 1344(2) (Bank Fraud);
                  and                               18 U.S.C. S 656 (Theft by Bank Employee);
                                                    18 U.S.C. $ 2 (Aiding and Abetting).
TIARA LANGSTON,

                  Defendants.                       Criminal Forfeiture:
                                                   18 U.S.C. $ 981(a)(1) and (a)(2)(A),
                                                   28 U.S.C. $ 2461(c), and
                                                   21 u.s.C. g 8s3(p).

                                        INDIC TMENT
The Grand Jury charges that:
                                              COUNT ONE
                                            (coNSPTRACY)

                                             IntrodFction

At all times material to this Indictment:

          1.     Wells Fargo Bank, N.A., ("Wells Fargo") was a financial institution as defined by

Title   18, United State Code, Section 20,   with deposits insured by the Federal Deposit Insurance

Corporation. Wells Fargo maintained a financial center at 4302 Connecticut Avenue, NW,

Washington, D.C. ("Van Ness Wells Fargo").

         2.      Funds deposited into Wells Fargo customers' bank accounts were owned by the

customers, but in the custody and control of Wells Fargo.

         3.      C.B. was a Wells Fargo customer with signatory authority over accounts xxx0292,

xxx4878, and xxx083 4; C.B. resided in California.
               Case 1:19-cr-00412-RCL Document 1 Filed 12/12/19 Page 2 of 9



         4.       D.H. was a Wells Fargo customer with signatory authority over accounts xxx9649,

 xxx9055, xxx7429, and xxx0909. D.H. resided in California.

         5.       Defendant TIARA LANGSTON ("Defendant LANGSTON") was a branch teller

 at Van Ness Wells Fargo.

         6.       When conducting banking transactions for on-site customers, branch tellers were

 required to verify customer identities, including reviewing two forms of identification with one

being a photo identification. Tellers also were to compare the signatures of the customers with the

signature on the opening signature card on file with the bank.

        7.        When conducting account withdrawals, branch tellers were to review account

history to determine whether there were sufficient funds available for withdrawal. It was Wells

Fargo's policy, however, that tellers and branch managers were not to access customer account

balances absent such withdrawal requests or permission from the customer.

        8.        Defendant BRITTANY PRESCOTT ("Defendant PRESCOTT") worked as the

Service Manager at Van Ness Wells Fargo; Defendant PRESCOTT's duties included: coaching

branch tellers; ordering cash; opening accounts; overseeing branch operations; and ensuring

compliance with Wells Fargo policies. When the manager was absent, Defendant PRESCOTT

managed the entire Van Ness Wells Fargo.

        9.       Defendant PRESCOTT had authority        to approve transactions over the branch
tellers' limit; when doing so, Defendant PRESCOTT would verify the date of birth on the

customer's proffered identification to determine if the year of birth was logical with the customer,s

apparent   age. If there were a discrepancy, Defendant PRESCOTT was not to approve               the

transaction.




                                                 2
             Case 1:19-cr-00412-RCL Document 1 Filed 12/12/19 Page 3 of 9



         10.     Defendant PRESCOTT had the responsibility for ordering cash (currency) for Van

Ness Wells Fargo. The amount of cash ordered typically depended upon recent customer traffic,

anticipated paydays     or Social Security Administration     payment dates, and other expected

transactions.

        1   l.   Wells Fargo had the ability to track the bank employee who conducted transactions

on the teller line.

        12.      Wells Fargo had the ability to track the bank employee who viewed customers'

accounts, including viewing customers' account balances.

        13.      Wells Fargo had the ability to track the bank employee who ordered cash for the

bank's financial centers.

                                          The Conspiracy

        14.      From in or about April 201 7, andcontinuing thereafter through at least in or about

May 2017, in the District of Columbia and elsewhere, Defendants

                                  BRITTANY PRESCOTT and
                                     TIARA LANGSTON

did unlarnfully, willfully, and knowingly conspire, combine, confederate, and agree with each

other and other persons both known and unknown to the grand jury to commit offenses against the

United States, that is: Bank Fraud, by engaging in a scheme to obtain money, funds, assets, under

the custody and control of Wells Fargo by means of materially false and fraudulent pretenses,

representations, and promises, in violation of 18 U.S.C . 5 1344(2).

                                      Goal of the Conspiracv

       15. It was a goal of the conspiracy that Defendants         PRESCOTT and LANGSTON,

along with others (collectively, "the co-conspirators"), would steal approximately $204,000 from




                                                 1
                                                 J
            Case 1:19-cr-00412-RCL Document 1 Filed 12/12/19 Page 4 of 9




Wells Fargo customers' accounts belonging to C.B. and D.H. using the account numbers belonging

to C.B. and D.H. without their permission, and the forged signatures of C.B. and D.H.

                                       Manner and Means

It was apart of the conspiracy that:

        16.    Defendants PRESCOTT and LANGSTON viewed balances in the bank accounts

belonging   to C.B. and D.H., namely xxx0292, xxx4878, xxx9649, xxx9055, xxx7429,           and,

xxx0909 without the permission and knowledge of C.B. and D.H. and passed the information to

their co-conspirators.

        17.    The co-conspirators transferred money from accounts xxx9055, xxx7429, and

xxx0909 to account xxx9649 without the permission and knowledge of D.H.

        18.    Defendants PRESCOTT and LANGSTON assisted in the withdrawals of $124,000

in cash and an $80,000 cashier's check from bank accounts from Van Ness Wells Fargo without

the permission and knowledge of C.B. and D.H., for a total theft amount of $204,000.

       19.     Just prior to these unauthorized cash withdrawals, Defendant PRESCOTT ordered

more than the typical amounts of cash to be on hand at Van Ness Wells Fargo.

                                           Overt Acts

       In furtherance of the conspiracy and to effect the object thereof, Defendants PRESCOTT

and LANGSTON, as well as other members of the conspiracy, committed the following overt acts,

among others, in the District of Columbia and elsewhere:

       20.     On or about April 28, 2017, in the District of Columbia, Defendant PRESCOTT,

ordered $65,950 in cash, more than twice the typical amount, to be delivered on May 3, 2011, to

Van Ness Wells Fargo.




                                               4
           Case 1:19-cr-00412-RCL Document 1 Filed 12/12/19 Page 5 of 9



        21.      On or about May 4,2017, in the District of Columbia, Defendant PRESCOTT

viewed the account balances of xxx0292 and xxx4878, without the permission and knowledge       of
C.B.

        22.      On or about May 5, 2017, in the District of Columbia, Defendant LANGSTON

viewed the account balance    of xxx0292 at approximately 1l:44 a.m. and again at 12.49 p.m.

without the permission and knowledge of C.B.

       23. A few minutes after the 12:49 viewing, a co-conspirator came to the teller line
staffed by Defendant LANGSTON who then assisted him in withdrawing $50,000 from xxx0292

in cash without the permission and knowledge of C.B. and using a forged signature of C.B.

       24.     On or about May 5, 2017, in the District of Columbia, Defendant PRESCOTT,

ordered $55,375 in cash, or approximately twice the typical amount ordered, to be delivered on

May 10, 2017, to Van Ness Wells Fargo.

       25.     On or about May 9, 2077, in the District of Columbia, while working as a teller at

Van Ness Wells Fargo, Defendant LANGSTON viewed the account balance of xxx0292 and

xxx4878 at approximately 12:12 p.m. without the permission and knowledge of C.B.

       26.    One minute later, a co-conspirator came to the teller line staffed by Defendant

LANGSTON who then assisted him in withdrawing $50,000 from xxx4878 in cash and $80,000

in a cashier's check without the permission and knowledge of C.B., using a forged signature of

C.B.

       27.    On or about May 15, 2017, in the District of Columbia, Defendant PRESCOTT

viewed accounts linked to xxx9649; thereafter approximately $24,100 was transferred from D.H.'s

other accounts   to   xxx9649, without the permission and knowledge     of D.H and    Defendant

PRESCOTT again viewed accounts linked to xxx9649 at approximately 5:02 p.m.




                                               5
           Case 1:19-cr-00412-RCL Document 1 Filed 12/12/19 Page 6 of 9




        28.     On or about May 15, 2017, at approximately 5:03 p.m. to 5:06 p.m., in the District

of Columbia, Defendant PRESCOTT assisted      a   co-conspirator to withdraw $24,000 from xxx9649

in cash without the permission and knowledge of D.H.

                      (Conspiracy to Commit Bank Fraud, in violation of
                       Title 18, United States Code, SS 371 and 1344(2)).

                                         COLINT TWO
                                        (BANK FRAUD)

       29.      From in or about April2017 until in or about May 2017, within the District of

Columbia and elsewhere, Defendants BRITTANY PRESCOTT and TIARA LANGSTON devised

and intended to devise and participated in a scheme to obtain money, funds, assets, under the

custody and control of Wells Fargo, a financial institution, by means of materially false and

fraudulent pretenses, representations, and promises.

                                      Manner and Means

       30.     Paragraphs 1 through 13 and 16 through 28 of Count One of this indictment are

hereby realleged and contain the description of the above-mentioned scheme.

       31.     From in or about April 2017 until May 2077, in the District of Columbia and

elsewhere, Defendants

                                 BRITTANY PRESCOTT and
                                    TIARA LANGSTON

executed and attempted to execute the scheme and artifice as set forth above, as more fully

described in Paragraphs 1 through 13 and 16 through 28 of Count One of the indictment.

              @ank Fraud, Aiding and Abetting and Causing an Act to be Done,
               in violation of Title 18, United States Code, $$ 1344(2) and 2).




                                                  6
           Case 1:19-cr-00412-RCL Document 1 Filed 12/12/19 Page 7 of 9



                              COUNTS THREE THROUGH FIVE,
                               (THEFT BY BANK EMPLOYEE)

         32.    The Grand Jury re-alleges and incorporates by reference the allegations of

paragraphs   I through 13 and 16 through 28 of this Indictment   as   if fully   set forrth herein.

         33.    On or about the dates listed below, in the District of Columbia and elsewhere, the

defendant listed below, being an employee of Wells Fargo, a financial institution, with intent to

injure and defraud Wells Fargo, willfully misapplied, artd embezzled, abstracted, and purloined an

amount greater than $1,000, that is, the sums listed below of the moneys, funds, and credits          of
Wells Fargo and moneys, funds, and assets entrusted to the custody and care of Wells Fargo in

that listed defendant assisted others to steal from Wells Fargo customers' accounts belonging to

the account holder listed below:

  COUNT           DATE             AMOUNT        ACCOUNT HOLDER                   DEFENDANT

  THREE           515120t7         $50,000       C.B.                             TIARA LANGSTON

  FOUR            s19l20t7         $130,000      C.B                              TIARA LANGSTON

  FIVE            5lt5l20r7        $24,000       D.H.                             BRITTANY PRESCOTT


               (Theft by Bank Employee and Aiding and Abetting, in violation of
                          Title 18, United States Code, $$ 656 and?).

                                 FORFEITURE ALLEGATION

         34.    Upon conviction of the offense alleged in Count One, the defendants shall forfeit

to the United States: a) any property constituting, or derived from, proceeds the defendants

obtained directly or indirectly, as the result of this offense, pursuant to 18 U.S.C. $ 982(a)(2)(A);

b) any property, real or personal, which constitutes or is derived from proceeds traceable to this

offense, pursuant to 18 U.S.C. S 981(aXl)(C) and 28 U.S.C. S 2461(c); and c) any property, real

or personal, involved in this offense, or any property traceable to such property, pursuant to 18



                                                 7
            Case 1:19-cr-00412-RCL Document 1 Filed 12/12/19 Page 8 of 9



U.S.C. S 982(aX1). The United States        will also seek a forfeiture         money judgment against the

defendants equal to the value of this property.

         35.     Upon conviction of the offense alleged in Count Two, the defendants shall forfeit

to the United States any property constituting, or derived from, proceeds the defendants obtained

directly or indirectly, as the result of this offense, pursuant to 18 U.S.C. S 982(a)(2XA) The

United States will also seek a forfeiture money judgment against the defendants equal to the value

of any property constituting, or derived from, any proceeds obtained, directly or indirectly,         as the


result of this offense.

         36.     Upon conviction of the offense alleged in Count Three through Five, the defendants

shall forfeit to the United States any property, real or personal, which constitutes or is derived from

proceeds traceable to this offense, pursuant   to   18 U.S.C. $        981(a)(l)(C) and 28 U.S.C. $ 2a61(c).

The United States will also seek a forfeiture money judgment against the defendants equal to the

value of any property, real or personal, which constitutes or is derived from proceeds traceable to

this offense.

         37. If any of the property described above as being subject to forfeiture,            as a result   of

any act or omission of the defendants:

    a.   cannot be located upon the exercise of due diligence;

    b.   has been transferred or sold to, or deposited     with,   a   third party;

    c.   has been placed beyond the   jurisdiction of the Court;

    d.   has been substantially diminished in value; or

    e. has been commingled with other property           that cannot be divided without

         difficulty;




                                                     8
          Case 1:19-cr-00412-RCL Document 1 Filed 12/12/19 Page 9 of 9



the defendants shall forfeit to the United States any other property of the defendants, up to the

value of the property described above, pursuant to 21 U.S.C. $ S53(p).

    (Criminal Forfeiture, pursuant to Title 18, United States Code, Section 981(a)(1)(C),
       Title 18, United States Code, Sections 982 (a)(1) and (a)(2)(A), Titte 28 united
      States Code, Section 2461(c), and Title 21, United States Code, Section 853(p)).




                                                    A TRUE BILL



                                                    FOREPERSON




                7 /,"-
         Y FOR THE          ATES IN
     FOR THE DISTRICT OF COLUMBIA




                                              9
